Citation Nr: 1711466	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  09-40 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a lung disability, claimed as pneumothorax, to include as due to herbicide, mustard gas, asbestos, and/or radiation exposure. 

2.  Entitlement to service connection for a skin disability, to include as due to herbicide, mustard gas, asbestos, and/or radiation exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1981. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) New Orleans Regional Office (RO) in Gretna, Louisiana. 

This case was most recently before the Board in April 2014, when the claims were remanded for further development.  A June 2016 supplemental statement of the case was issued, and the case is once again before the Board.

The issues of entitlement to nonservice-connected pension and entitlement to service connection for right shoulder rotator cuff disorder, toe and feet pain, a disorder of the knee joints, a disorder of the arm joints, lower back pain, neck pain, ankle pain, eye pain, headaches, alcohol disease, and high blood pressure have been raised by the record in April 2010 claims, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam during the Vietnam War; he has not presented any credible evidence of in-service exposure to herbicides, mustard gas, asbestos, and/or radiation in service. 

2.  The evidence of record does not establish a nexus between the Veteran's lung or skin disabilities and service. 



CONCLUSIONS OF LAW

1.  A lung disability was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1131, 1132, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311, 3.316 (2016).
 
2.  A skin disability was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1131, 1132, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311, 3.316 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has referenced no such records, and all pertinent records have been obtained.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service treatment records, personnel records, and the written assertions of the Veteran and his friends and family members.  

The case was remanded in April 2014, in part, to obtain VA examinations and opinions to determine the etiology of his claimed disorders.  The Veteran was scheduled for VA examinations in May 2016, but the record indicates that he failed to report for those examinations.  Because the Veteran failed to report for his scheduled VA examinations, the Board must rate the service-connection claims on the evidence of record.  38 C.F.R. § 3.655(b).  As will be explained in more detail below, without current examinations, there is no competent or credible evidence of currently diagnosed lung or skin disabilities which may be service-connected.

The Veteran has not made any attempt to show good cause or explain why he missed his scheduled examinations.  While VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with the VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  VA's duty must be understood as a duty to assist the Veteran in developing his claim, rather than a duty on the part of VA to develop the entire claim with the Veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).  Therefore, a remand for additional VA examinations is not warranted as to the claims for service connection.

Additionally, with respect to the Veteran's allegations that his claimed disabilities were caused by mustard gas exposure in service, the Board notes that typically these claims are sent to the Muskogee Regional Office for processing.  See Adjudication Procedures Manual M21-1, Part IV, Subpart ii, Chapter 1, Section F, 2(a). In this case, the claim was processed by the New Orleans RO.  The Board finds a Remand to send the claims to Muskogee is not necessary as the Veteran has not provided any support other than generalized statements as to his exposure to mustard gas.  Moreover, the Veteran's treatment records do not reflect disabilities typically associated with mustard gas exposure.  As such, the Board finds that it is not prejducial to the Veteran to proceed with adjudication of his claims despite not being referred to the Muskogee RO. 

A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As already noted, the matter was most recently remanded, in pertinent part, to complete additional development for confirmation of exposure to various chemicals and/or harmful substances (personnel records), to obtain treatment records, and to obtain VA examinations.  These actions were accomplished to the extent possible, and there has been substantial compliance with the April 2014 Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/ Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran asserts that his lung and skin disabilities are related to in-service exposure to herbicides, mustard gas, asbestos, and/or radiation.  The Board remanded these claims in April 2014 for further development, to include obtaining his personnel records in an effort to determine whether the Veteran was exposed to the various claimed agents. 

The Board will initially discuss the Veteran's contentions of herbicide exposure.  For purposes of establishing service connection for a disability resulting from exposure to an herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f), 38 C.F.R. § 3.307(a)(6)(iii).  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, chloracne or other acneform disease consistent with chloracne and respiratory cancers shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) (2016) are also satisfied.  38 C.F.R. § 3.309(e).  However, here the record does not show, nor is it contended, that the Veteran had active service in the Republic of Vietnam during the Vietnam era.  Rather the Veteran vaguely asserts exposure to herbicide agents while stationed in Korea, Panama and the United States.  Additionally, the treatment records do not reflect a diagnosis of any skin or respiratory disease found in 38 C.F.R. § 3.309(e) (2016).

The Department of Defense (DoD) has confirmed that the herbicide, Agent Orange, was used from April 1968 through July 1969 along the Korean Demilitarized Zone (DMZ) to defoliate fields between the front line defensive positions and the south barrier fence.  If it is determined that a veteran who served in Korea during this time period belonged to one of the units identified by DoD, then it is presumed that he or she was exposed to herbicides containing Agent Orange, and the presumptions outlined in 38 C.F.R. § 3.309(e) will apply.  See 38 C.F.R. § 3.307(a)(6)(iv) (2016).  Although personnel records confirm that the Veteran served in Korea during 1978-1979, these dates fall outside of the time frame for where a presumption of exposure is warranted. 

Further, while the Veteran vaguely asserts that he was exposed to Agent Orange while serving in the military, he has provided no credible evidence to support his contention.  In fact, an August 2008 Personnel Information Exchange System (PIES) inquiry indicated that there were no records showing that the Veteran had been exposed to herbicides at any point during service. 

In sum, while the Veteran asserts he was exposed to herbicides, he has provided no support of any kind for these allegations.  The record contains no supporting evidence that the Veteran was exposed to Agent Orange or any other herbicide agent during his active service.  Based on these findings, the Veteran did not have "service in the Republic of Vietnam" or along the DMZ in Korea during the specified time period in order to be considered to have had qualifying military service and presumed exposure to herbicides.  Additionally, his medical records do not reflect a respiratory or skin disease listed under 38 C.F.R. § 3.309(e) (2016).  Herbicide exposure is not conceded, and presumptive service connection due to the Veteran's claimed herbicide exposure is not warranted. 

The Veteran has also asserted exposure to mustard gas, and other chemicals.  Special provisions are in effect for service connection claims based on exposure to mustard gas or Lewisite.  Full body exposure to nitrogen or sulfur mustard during active military service together with the subsequent development of chronic conjunctivitis, keratitis, corneal opacities, scar formation, or the following cancers: nasopharyngeal; laryngeal; lung (except mesothelioma), or squamous cell carcinoma of the skin is sufficient to establish service connection for that condition.  38 C.F.R. § 3.316(a)(1) (2016).  Full-body exposure to nitrogen, sulfur mustard, or Lewisite during active military service, together with the subsequent development of chronic form of laryngitis, bronchitis, emphysema, asthma, or chronic obstructive pulmonary disease is sufficient to establish service connection for that condition.  38 C.F.R. § 3.316(a)(2).  Additionally, full-body exposure to nitrogen mustard during active military service together with the subsequent development of acute nonlymphocytic leukemia is sufficient to establish service connection for that condition.  38 C.F.R. § 3.316(a)(3).  A veteran must provide evidence of in-service exposure and a diagnosis of current disability, but is relieved of the burden of providing medical evidence of a nexus between the current disability and his in-service exposure. Rather, that nexus is presumed if the other conditions are met, subject to the regulatory exceptions in 38 C.F.R. § 3.316(b).  

With respect to the Veteran's claimed exposure to mustard gas, an August 2008 PIES inquiry indicated that there were no records the Veteran had been exposed to mustard gas or Lewisite.  It should also be noted that the Veteran's treatment records do not reflect a respiratory or skin diagnosis of a presumptive disability under 38 C.F.R. § 3.316.  Thus, presumptive service connection based on the Veteran's claimed exposure to mustard gas is not warranted. 

The Veteran also asserts that he suffers from respiratory and skin disabilities related to asbestos exposure in service.  Although there is no specific statutory or regulatory guidance regarding claims for residuals of asbestos exposure, VA has several guidelines for compensation claims based on asbestos exposure.  See Manual M21-1, Part IV, Subpart ii, Chapter 2, Section C, 2.  In addition, an opinion by the VA General Counsel discussed the provisions of M21-1 regarding asbestos claims and, in part, concluded that medical nexus evidence was needed to establish a claim based on in-service asbestos exposure.  VAOPGCPREC 4-00; 65 Fed. Reg. 33422 (2000).  Essentially, VA must determine whether military records demonstrate evidence of asbestos exposure during service; whether there was pre-service, post-service, occupational, or other asbestos exposure; and whether there is a relationship between asbestos exposure and the claimed disease.  Here, however, the Veteran m asserts in an April 2010 statement that he was exposed to asbestos in his travels during service.  No specific allegations were made.  The Board finds the Veteran's vague statement regarding exposure to asbestos to not be credible.  There is no evidence in the file which reflects exposure to asbestos during service or that the Veteran is currently diagnosed with a disability secondary to asbestos exposure.  Accordingly, the Board will not further consider whether the Veteran's claimed disabilities arose from purported asbestos exposure during service. 

Finally, the Veteran also claims exposure to radiation.  Although presumptive service connection may be warranted under certain circumstances, the Veteran has not claimed, and there is no other evidence, that the Veteran had been diagnosed as having a lung or skin radiogenic disease as defined by 38 C.F.R. § 3.311.  38 C.F.R. § 3.311 provides a list of radiogenic diseases; however, the Veteran's treatment records do not reflect a respiratory or skin diagnosis that is among those diseases listed. 

There is another presumption of service connection for radiation-exposed veterans found in 38 C.F.R. § 3.309(d).  If a veteran exposed to radiation during active duty later develops one of the diseases listed in 38 C.F.R. § 3.309(d)(2), a rebuttable presumption of service connection arises.  See 38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. § 3.309.  Initially, the Board notes that the diseases listed in 38 C.F.R. § 3.309(d)(2) include certain cancers, leukemia, multiple myeloma, lymphomas, and bronchiolo-alveolar carcinoma.  However, the Veteran's treatment records do not reflect any diagnosis among those diseases listed.  The presumptions found in 38 C.F.R. § 3.309(d) are thereby not for consideration.  In addition, the presumptions in 38 C.F.R. § 3.309(d) are only available for radiation-exposed veterans.  A "radiation- exposed Veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who, while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.

"Radiation-risk activity" is defined to mean: onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war in Japan that resulted in an opportunity for exposure to ionizing radiation comparable to that of veterans who were in the occupation forces of Hiroshima or Nagasaki during the period August 6, 1945, to July 1, 1946; certain service on the grounds of gaseous diffusion plants located in Paducah, Kentucky, Portsmouth, Ohio, and Oak Ridge, Tennessee; in certain circumstances, service before January 1, 1974, on Amchitka Island, Alaska; or, certain circumstances, service in a capacity which, if performed as an employee of the Department of Energy, would qualify the individual for inclusion as a member of the Special Exposure Cohort under section 3621(14) of the Energy Employees Occupational Illness Compensation Program Act of 2000 (42 U.S.C. § 7384l(14)).  See 38 C.F.R. § 3.309(d)(3)(ii).

Here, however, the evidence does not show that the Veteran participated in any of the above radiation-risk activities, or that he was exposed to radiation during service.  As the Veteran did not participate in a radiation-risk activity as defined by regulation, he is not a radiation-exposed Veteran, and the presumptive provisions of section 1112(c) and 38 C.F.R. § 3.309(d) are not available in this case.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997).

In conclusion, while he asserts he was exposed to herbicides, mustard gas, asbestos, and radiation, the Veteran has not provided evidence to support his contentions of exposure to any such agents during active military service.  Service connection on a presumptive basis is therefore not warranted based on his claimed exposure to herbicides, mustard gas, asbestos, or radiation.

Where a veteran served continuously for ninety days or more during a period of war, or during peacetime service after December 31, 1946, and certain disabilities become manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1131, 1133 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  However, the Veteran's treatment records do not reflect a diagnosis of or treatment for any respiratory or skin disability listed under 38 C.F.R. § 3.309(a).  Thus, this presumption is not available to the Veteran.  Id.  The Board has also considered the Veteran's statements regarding continuity of symptoms of his lung and skin disabilities since service.  However, the Federal Circuit has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  As the Veteran's pneumothorax and pruritus disabilities are not listed under § 3.309(a), service connection based on a continuity of symptomatology is not applicable in the present case.

Finally, where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, here, the evidence does not show a causal relationship between any respiratory or skin disability the Veteran currently has and any incident of active service.

Review of the record reflects that the Veteran's service treatment records show treatment for skin and chest complaints.  Specifically, in October 1980 the Veteran was treated for ingrown hairs.  In April 1981, he complained of a rash on his neck for a week.  The impression was rule out mild poison oak versus sweat rash. Additionally, he was treated for chest colds in October 1978, May 1979, and July 1980, and complained of chest pains in June 1979.  Moreover, lay statements from the Veteran's friends and his cousin received in April 2008 and May 2008 reflect their recollections that the Veteran would experience breathing difficulty, shortness of breath, skin irritation, and itching while on leave during his military service.  A March 1981 separation examination noted a normal clinical evaluation of his lungs and chest and skin.  The Veteran did not report any respiratory or skin complaints at his separation report of medical history, also conducted in March 1981.  The record is also silent with respect to the Veteran being seen for radiation sickness, or exposure to herbicides, mustard gas, asbestos or other chemicals.  A review of the post-service medical evidence of record shows that the Veteran was diagnosed with pruritic disorder not otherwise specified and a skin disorder not elsewhere classified in 2002 and a pneumothorax around 2006.  See VA Treatment Record January 2010 Problem List.  

The Board has closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service and his lung or skin disabilities.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issues in this case, the etiology of lung and skin disabilities, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Moreover, although the Veteran is competent to report that he has skin and respiratory issues, he is not competent to render a medical opinion as to the etiology of these disabilities. 

In that connection, and specifically to answer the complex medical questions posed in this case, VA sought further medical opinion evidence.  In that regard, the Court has emphasized that "[t]he duty to assist in the development and adjudication of a claim is not a one-way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); see also Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005).  In this instance, the duty to assist has been frustrated by the Veteran's failure to report for VA examinations needed to produce evidence essential to his claims for service connection.  If the Veteran believes he is entitled to service connection for lung and skin disorders, he must at least fulfill his minimal obligation of reporting for a VA medical examination when it is scheduled.  As already noted, when entitlement to an original compensation claim cannot be established without a VA examination and a claimant, without good cause, fails to report for such an examination, the claim shall be rated on the evidence of record.  38 C.F.R. § 3.655.  As discussed, the record is entirely absent of competent medical evidence establishing an etiological link between the Veteran's service and his claimed lung and skin disorders.  As the Veteran failed to report to a VA examination without showing good cause, and without any medical evidence to support his claim of nexus, the Board has no alternative but to deny the Veteran's claims for service connection. See Kowalski, 19 Vet. App. at 176 (holding that appellant's refusal to undergo a VA examination was addressed appropriately by 38 C.F.R. § 3.655(b)).

The Board thus finds that the weight of the competent evidence currently of record does not attribute the Veteran's lung or skin disabilities to service, including chemical exposure, despite his contentions to the contrary.  No medical professional has established a relationship between these disorders and active duty.  As noted, the Board remanded this matter in April 2014 for additional development, to include providing the Veteran VA examinations and obtaining etiological opinions.  The Veteran failed to report for the VA examinations scheduled, and has not provided good cause for failing to appear at the requested examinations.  The evidence currently of record simply does not indicate that the problems the Veteran has today are connected to service, to include radiation, mustard gas, Agent Orange, asbestos and/or other chemicals.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.


ORDER

Service connection for a lung disability, claimed as pneumothorax, to include as due to herbicide, mustard gas, asbestos, and/or radiation exposure, is denied. 

Service connection for a skin disability, to include as due to herbicide, mustard gas, asbestos, and/or radiation exposure, is denied.



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


